--------------------------------------------------------------------------------

Exhibit 10.2
 
FOURTH MODIFICATION AGREEMENT



DATE:
As of August 8, 2016 (the "Effective Date")
     
PARTIES:
Borrower:
KNIGHT TRANSPORTATION, INC., an Arizona corporation
       
Bank:
WELLS FARGO BANK, NATIONAL ASSOCIATION

 

RECITALS:


A. Bank has heretofore established a revolving line of credit (the "Loan") in
the original maximum principal amount of $300,000,000 pursuant to that certain
Amended and Restated Credit Agreement dated as of October 21, 2013, executed by
and between Borrower and Bank, as modified by the Modification Agreement dated
as of February 27, 2015, as further modified by the Second Modification
Agreement dated as of June 26, 2015, and as further modified by the Third
Modification Agreement dated as of February 2, 2016 (collectively, the "Loan
Agreement").


B. The Loan is evidenced by that certain Amended and Restated Revolving Credit
Note dated as of October 21, 2013, executed by Borrower to the order of the Bank
(as amended from time to time, the "Note").


C. The indebtedness and obligations of Borrower have been guaranteed by Knight
101 LLC, an Arizona limited liability company, Arizona Hay Press, LLC, an
Arizona limited liability company, Knight Ag Sourcing, LLC, an Arizona limited
liability company, Knight Port Services, LLC, an Arizona limited liability
company, Knight Capital Growth, LLC, an Arizona limited liability company,
Squire Transportation, LLC, an Arizona limited liability company, Knight
Management Services, Inc., an Arizona corporation, Quad-K, LLC, an Arizona
limited liability company, Knight Truck & Trailer Sales, LLC, an Arizona limited
liability company, Knight Transportation Services, Inc., an Arizona corporation,
Knight Logistics LLC, an Arizona limited liability company (formerly known as
Knight Brokerage, LLC, an Arizona limited liability company), Knight
Refrigerated, LLC, an Arizona limited liability company, Knight Air LLC, an
Arizona limited liability company, Kold Trans LLC, an Arizona limited liability
company (formerly known as Kool Trans LLC, an Arizona limited liability
company), Barr-Nunn Transportation, Inc., an Iowa corporation, Barr-Nunn
Logistics, Inc., an Iowa corporation, and Sturgeon Equipment, Inc., an Iowa
corporation (each individually a "Guarantor" and collectively the "Guarantors"),
pursuant to the terms and conditions of certain Continuing Guaranties, including
without limitation, those Continuing Guaranties dated as of  September 15, 2005,
July 26, 2011, October 21, 2013 and February 27, 2015, as applicable, executed
in favor of the Bank (collectively, the "Guaranty Agreements").


D. The Loan Agreement, the Note and all other documents related to or executed
in connection with the Loan are referred to hereinafter, severally and
collectively, as the "Loan Documents").


Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


AGREEMENTS:


SECTION 1.    ACCURACY OF RECITALS; DEFINITIONS.
 
1.1 The parties acknowledge and agree that the Recitals are accurate.

--------------------------------------------------------------------------------

1.2 Unless otherwise defined herein, all terms defined in the Loan Documents
will have the same meanings when used herein.
 

SECTION 2. MODIFICATION.

 
2.1 The definition of "LIBOR Rate" in Section 1.1 of the Loan Agreement is
hereby amended to add the following at the end of such definition: 
Notwithstanding anything in this Loan Agreement or the Note to the contrary, if
the LIBOR RATE determined as provided above would be less than zero percent
(0.0%), then the LIBOR Rate shall be deemed to be zero percent (0.0%).
 
2.2 The definition of "RLC Maturity Date" in Section 1.1 of the Loan Agreement
is hereby amended and restated as follows:


      "RLC Maturity Date" shall mean August 1, 2019.


2.3 Section 5.11(c) of the Loan Agreement is hereby amended and restated as
follows:
  (c) Tangible Net Worth not less than $500,000,000.00 at any time, with
"Tangible Net Worth" defined as the aggregate of total stockholders' equity less
any intangible assets.
2.4 Each reference in any of the Loan Documents to the Loan Agreement is hereby
amended to be a reference to the Loan Agreement as modified herein. 
SECTION 3.    CONDITIONS PRECEDENT TO EFFECTIVENESS.
3.1 The agreements of Bank and the modifications contained herein shall not be
binding upon Bank until Bank has executed and delivered this Agreement and Bank
has received, at the expense of Borrower, the following, each of which must be
acceptable to Bank in form and content:
(a) An original of this Agreement fully executed by Borrower and an original of
the Consent and Agreement of Guarantors attached hereto, executed by the
guarantors shown thereon; and
(b) Payment to Bank of the Transaction Costs referred to in Section 4.5.
SECTION 4.    RATIFICATION OF DOCUMENTS; CERTAIN COVENANTS.


4.1 Borrower agrees that: (a) the Loan Documents, as modified by this Agreement,
are the legal, valid, and binding obligations of Borrower and are in full force
and effect, (b) the Loan Documents are unchanged, except as specifically
modified by this Agreement, and (c) any and all property or rights to or
interests in property granted as security in any of the Loan Documents shall
remain as security for the Loan and the obligations of Borrower under the Loan
Documents, as modified hereby.


4.2 Borrower hereby restates, as of the date of its execution hereof, each and
every representation and warranty of Borrower in the Loan Documents, as fully as
if set forth at length herein.


4.3 Borrower agrees that the occurrence of a default or event of default under
any document evidencing or securing any credit accommodation heretofore,
herewith or hereafter established by Bank in favor of Borrower will constitute a
default under the Loan Documents, as amended hereby.
- 2 -

--------------------------------------------------------------------------------

 
4.4 Borrower agrees to execute, deliver, and provide to Bank such additional
agreements, documents, and instruments as reasonably required by Bank to
effectuate the intent of this Agreement.


4.5 In consideration of Bank's agreement to modify the Loan Documents as
described herein, Borrower hereby agrees to pay, in addition to other amounts
called for herein, the following amounts related to the transaction described
herein (the "Transaction Costs"): all costs and expenses arising from the
preparation of this Agreement and the documents called for herein, the
monitoring and administration of the Loan, including, but not limited to, Bank's
reasonable attorneys' fees and all other charges that may be imposed on, or
incurred by Bank as a result of the transaction described herein.


4.6 Borrower agrees to indemnify and hold Bank (and Bank's present and former
directors, shareholders, officers, employees, agents, representatives,
successors and assigns, and their separate and respective heirs, personal
representatives and successors and assigns) harmless from and against all
claims, costs, expenses, actions, suits, proceedings, losses, damages and
liabilities of any kind whatsoever (except those arising from the gross
negligence or willful misconduct of Bank), including but not limited to
attorneys' fees and expenses (including any allocated costs of Bank's in-house
counsel), arising out of any matter relating, directly or indirectly, to the
Loan, whether resulting from internal disputes of Borrower, or whether involving
other third persons, or out of any other matter whatsoever related to this
Agreement, the Loan Documents, or any property encumbered as security for the
Loan. This indemnity provision will continue in full force and effect and will
survive the repayment of the Loan and the performance of all of Borrower's other
obligations with respect to the Loan.


4.7 Borrower fully, finally, and absolutely and forever releases and discharges
Bank and its present and former directors, shareholders, officers, employees,
agents, representatives, successors and assigns, and their separate and
respective heirs, personal representatives, successors and assigns, from any and
all actions, causes of action, claims, debts, damages, demands, liabilities,
obligations, and suits, of whatever kind or nature, in law or equity of
Borrower, whether now known or unknown to Borrower, and whether contingent or
matured, in respect of the Loan, the Loan Documents, or the actions or omissions
of Bank in respect of the Loan, the Loan Documents that arise from events
occurring prior to the date of this Agreement, including, without limitation,
the negotiation of this Agreement or any documents called for herein or related
hereto.


SECTION 5.    MISCELLANEOUS.


5.1 Except as modified hereby, the Loan Documents remain unchanged and in full
force and effect.


5.2 The Loan Documents, as modified herein, and all other documents called for
herein or therein contain the complete understanding and agreement of Borrower
and Bank in respect of the Loan and supersede all prior representations,
warranties, agreements, arrangements, understandings, and negotiations. No
provision of the Loan Documents, as modified herein, or any other document
called for herein or therein may be changed, discharged, supplemented,
terminated, or waived except in a writing signed by the parties thereto.


5.3 The Loan Documents, as modified herein, and all other documents called for
herein or therein, are and shall be binding upon and shall inure to the benefit
of Borrower, Bank and their respective successors and assigns.


5.4 This Agreement and all other documents called for herein or therein shall be
governed by and construed in accordance with the laws of the State of Arizona,
without giving effect to any conflict of laws principles.
- 3 -

--------------------------------------------------------------------------------

5.5 Time is of the essence of this Agreement, each of the Loan Documents, as
modified hereby, and all other documents called for herein or therein.
 
 
[Signature Page Follows]
- 4 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties execute this Fourth Modification Agreement as of
the Effective Date.




BORROWER:
   
KNIGHT TRANSPORTATION, INC.,
an Arizona corporation
           
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO
               
BANK:
   
WELLS FARGO BANK,
NATIONAL ASSOCIATION
           
By:
/s/ Keri M. Tignini
 
Keri M. Tignini
Senior Vice President













[Consent and Agreement of Guarantors Follows]
- 5 -

--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF GUARANTORS
 
The undersigned guarantors hereby consent and agree to the foregoing Fourth
Modification Agreement (the "Agreement").  Each of the undersigned hereby
acknowledges that it has executed one or more Continuing Guaranties, including
without limitation, those dated as of September 15, 2005, July 26, 2011, October
21, 2013 and February 27, 2015, as applicable to each of the undersigned,
executed in favor of Bank (each a "Guaranty Agreement"), continues in full force
and effect and otherwise remains unaffected and unchanged.  Each of the
undersigned hereby ratifies and reaffirms its Guaranty Agreement in favor of
Bank.  Each of the Guarantors further reaffirm that their obligations under the
Guaranty Agreement are separate and distinct from Borrower's obligations and
agrees to join in and be bound by all of the terms and provisions of the
Agreement applicable to the undersigned.
 
KNIGHT 101 LLC, an Arizona limited liability company
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO
       
ARIZONA HAY PRESS, LLC, an Arizona limited liability company
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO
       
KNIGHT AG SOURCING, LLC, an Arizona limited liability company
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO
       
KNIGHT PORT SERVICES, LLC, an Arizona limited liability company
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO
       
KNIGHT CAPITAL GROWTH, LLC, an Arizona limited liability company
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO



- 6 -

--------------------------------------------------------------------------------

 
SQUIRE TRANSPORTATION, LLC, an Arizona limited liability company
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO
       
KNIGHT MANAGEMENT SERVICES, INC., an Arizona corporation
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO
       
QUAD-K, LLC, an Arizona limited liability company
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO
       
KNIGHT TRUCK & TRAILER SALES, LLC, an Arizona limited liability company
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO
       
KNIGHT TRANSPORTATION SERVICES, INC., an Arizona corporation
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO
       
KNIGHT BROKERAGE, LLC, an Arizona limited liability company
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO



- 7 -

--------------------------------------------------------------------------------

 
KNIGHT REFRIGERATED, LLC, an Arizona limited liability company
   
By:
/s/ David A. Jackson
 
David A. Jackson
President & CEO
       
KNIGHT AIR LLC,
an Arizona limited liability company
   
By:
Knight Transportation, Inc.,
an Arizona corporation
Its:
Member
     
By:
/s/ David A. Jackson
   
David A. Jackson
President & CEO
       
KOLD TRANS LLC,
an Arizona limited liability company
   
By:
/s/ David A. Jackson
 
David A. Jackson
Manager
       
BARR-NUNN TRANSPORTATION, INC.,
an Iowa corporation
   
By:
/s/ Adam Miller
 
Adam Miller
Assistant Treasurer
       
BARR-NUNN LOGISTICS, INC.,
an Iowa corporation
   
By:
/s/ Adam Miller
 
Adam Miller
Assistant Treasurer
       
STURGEON EQUIPMENT, INC.,
an Iowa corporation
   
By:
/s/ Adam Miller
 
Adam Miller
Assistant Treasurer


 
- 8 -
 
Back to Form 10-Q [form10q.htm]
 